Citation Nr: 1736064	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for a heart disability.

[Other claims are being addressed in a separate Board decision, as cited below.]


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to January 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

It is noted that the Veteran has other claims on appeal, namely, entitlement to service connection for asthma and a psychiatric disability (to include depression and anxiety), as well as whether new and material evidence has been received to reopen a claim of service connection for hypertension; these are addressed in a separate Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In his September 2015 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing; in June 2017 correspondence, he requested a Central Office hearing.  However, the following month, in July 2017 correspondence, he confirmed that he requested a videoconference hearing on the issues listed above.  As he is entitled to a hearing, and as videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand to arrange for such is required.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2016).




Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a videoconference hearing.  The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




